Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 			Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 13 - 20 are rejected under 35 U.S.C. 102(a) (1) as being unpatentable by GILL et al. (US PGPUB 2015/0013472 Al; hereinafter "GILL").
Regarding Claim 13; GILL teaches a device comprising: 
an inlet chamber (figure 1 inlet port 12 also see paragraph 0037); 
16TI-77849Aan acoustic [see paragraphs 0011 and 0029] channel (figures 1 and 3 a series of channels 26and 28 also see paragraph 0055) having a first end (figure 1 inlet port 12 also see paragraph 0037)  coupled to the inlet chamber (12) and a second end (figure 1 outlet port 14 also see paragraph 0037), wherein the inlet chamber (12) and the acoustic channel (26 and 28) are arranged so that, when a fluid is flowing through the device (figure 3 also see paragraphs 0051 and 0055), the fluid enters the inlet chamber (12) in a first direction and the fluid exits the inlet chamber (12) and enters the acoustic channel (12) in a second direction that is substantially perpendicular (figure 1 also see paragraphs 0044 and 0045) to the first direction [see paragraph 0015]; 
an outlet chamber (figure 1 outlet port 14 also see paragraph 0037) coupled to the second end (14) of the acoustic channel (26 and 28 also see paragraph 0029), wherein the inlet chamber (12), the acoustic channel (figure 1 also see paragraph 0011), and the outlet chamber (14) are fluidly connected together to provide a fluid pathway through (figure 3 also see paragraphs 0051 and 0055) the inlet chamber (12), the acoustic channel (figure 1 also see paragraph 0011), and the outlet chamber (14); 

a sound wave receiver configured to receive the sound wave transmitted by the sound wave generator (figures 1 - 3 “the central longitudinal axis of the duct 36” also see paragraphs 0044 and 0045).    
Regarding Claim 14; GILL teaches in, wherein the sound wave generator (46 and 48) is disposed at the first end (12) of the acoustic channel and the sound wave receiver is disposed at the second end (14) of the acoustic channel (figures 1 - 3 also see paragraphs 0044 and 0045).  
Regarding Claim 15; GILL teaches, wherein the sound wave generator and the sound wave receiver are disposed along a central longitudinal axis of the acoustic channel (figures 1 - 3 also see paragraphs 0044 and 0045).    
Regarding Claim 16; GILL teaches further comprising a processor (figure 4 CPU 54) coupled to the sound wave generator (46 and 48) and the sound wave receiver (figures 1 - 3 also see paragraphs 0044 and 0045) and configured to: 
cause the sound wave generator (46 and 48) to produce the sound wave; receive, from the sound wave receiver (figures 1 - 3 also see paragraphs 0044 and 0045), a signal in response to the sound wave; and determine a flow rate (abstract, figure 1 - 3 also see paragraph 0056) of the fluid based on the signal from the sound wave receiver (figures 1 - 3 also see paragraphs 0044 and 0045).  
Regarding Claim 17; GILL teaches, wherein the sound wave is an ultrasonic sound wave (46 and 48).  
Regarding Claim 18; GILL teaches, wherein a cross-sectional area of each of the inlet chamber, the acoustic channel, and the outlet chamber is substantially the same (figures 1 and 2 also see paragraphs 0037, 0045 and 0048).    
Regarding Claim 19; GILL teaches, wherein the inlet chamber includes a tapered portion 17TI-77849Athat reduces the inlet chamber in a direction towards the acoustic channel (figures 1 – 3 also see paragraphs 0019, 0037 and 0049).  
Regarding Claim 20; GILL teaches, wherein the inlet chamber includes a portion that extends beyond the acoustic channel such that the inlet chamber and the acoustic channel form a tee junction (figure 1 extending passageway 44 also see paragraphs 0037 - 0041).

Allowable Subject Matter
Claims 1 - 12 are allowed 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1; the prior art of record, alone or in combination does not teach, suggest, or render obvious, at least to the skilled artisan, the instant invention, specifically regarding to “the inlet chamber and the acoustic channel are arranged so that, when a fluid is flowing through the flow meter 
Claims 2 – 12 which depend from claim 1 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLAI whose telephone number is (571)272-4323. The examiner can normally be reached 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856